Detailed Action
Summary
1. This office action is in response to the amendment filed on April 11, 2021. 
2. Applicant has canceled claims 5,12 and 16.
3. Applicant has added new claims 21-25.
4. Applicant has amended claims 1-4,9-11,13-15,17-18 and 20. Claim 1 is amended to incorporate the allowable subject matter of claim 5, independent claim 11 is amended to incorporate the allowable subject matter of claim 12 and independent claim 15 is amended to incorporate the allowable subject matter of claim 16 . Additionally, new independent claim 21 is added and recites the allowable subject matter of claim 8 and intervening claim 1.
5. Claims 1-4, 6-11, 13-15 and 17-25 are pending and has been examined. 
Drawings
6.The drawings submitted on 12/26/2019  are acceptable.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
8. Claims 1-4, 6-11, 13-15 and 17-25  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “ a first controller to receive the first and second outputs and to generate a code indicative of a coarse setting for power gates; and a second controller to receive the first, second, and third outputs, wherein the second controller is to generate a fine code for the power gates; wherein the first reference has a voltage level below a voltage level of the second reference, and wherein the third reference has a voltage level below the voltage level of the first reference."
 In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first controller to receive the first and second outputs and to generate a first code for linear strength tuning of the power gates; and a second controller to receive the first, second, and third outputs, wherein the second controller is to generate a second code for non-linear strength tuning of the power gates, and wherein the second controller comprises a pattern detector that generates a pulse when the first and second outputs appear in a staggered order indicative of an oscillation of the output voltage.”
In re to claim 15, claim 15 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first controller to receive the first and second outputs and to generate a first code for linear strength tuning of the power gates; and a second controller to receive the first, second, and third outputs, wherein the second controller is to generate a second code for non-linear strength tuning of the power gates, and wherein the second controller comprises a pattern detector which generates a pulse when the first and second outputs appear in a staggered order indicative of an oscillation of the output voltage; and a wireless interface to allow the processor to communicate with another device.”
In re to claim 21, claim 21 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first controller to receive the first and second outputs and to generate a code indicative of a coarse setting for power gates; and a second controller to receive the first, second, and third outputs, wherein the second controller is to generate a fine code for the power gates, and wherein the second controller comprises a pattern detector, which generates a pulse when the first and second outputs appear in a staggered order indicative of an oscillation of the output voltage.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 6-10, claims 2-4 and 6-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 13-14,  claims 13-14 depend from claim 11, thus are also allowed for the same reasons provided above.
In re to claims 17-18 and 19-20, claims 17-18 and 19-20 depend from claim 15, thus are also allowed for the same reasons provided above.
In re to claims 22-25, claims 22-25 depend from claim 21, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839